de GRAFFENRIED, J.
The defendant was indicted for murder in the first degree, and was convicted of murder in the second degree and sentenced to the penitentiary for 35 years.
The homicide was committed in the town of Cordova, where the deceased, William Tuggle, was shot by the .defendant while the parties were in a gristmill. Both of the parties had carried corn to the mill at the above point, to be ground into meal. Both of them were, for several hours before the difficulty, about upon the streets of Cordova, and the deceased on that day had a difficulty in the town of Cordova with the father of the defendant. In fact, the deceased, before the difficulty in which he was killed by the defendant, saw the town marshal of Cordova and had the father of the defendant arrested.
There was some evidence tending to show that the deceased was not upon friendly terms with the defendant, or with the father of the defendant; and there was also some evidence tending to show that the deceased and the defendant had each, prior to the day of the difficulty, made threats against the other.
*15It appears from the evidence that the deceased, a short while before the difficulty with the defendant, went to the mill and took a seat upon some sacks of corn, and was there, in that position, in conversation with the miller, when the defendant stepped into the doorway of the mill, at which time the fatal difficulty at once took place. The state claimed that shortly before the defendant went to the mill he took his pistol from his hip pocket, or from one of the inside pockets of his coat, and placed it in his right-hand trousers pocket, and that, so soon as the defendant stepped into the doorway of the mill and saw the deceased, he at once pulled his pistol and emptied it at the deceased, killing him almost instantly.
The defendant, on the other hand, claimed that he went to the mill to get his meal; that he did not know that the deceased was in the mill; that when he stepped into the door of the mill the deceased at once drew his pistol and began to shoot at him; and that he (the defendant) shot the deceased in self-defense.
The shooting was at very close range. The deceased was struck at least four time, and the defendant, although the deceased shot at him more than once, Avas not harmed. The theory of the state was that the deceased, after the defendant had opened fire upon him, dreAV his pistol and shot at the defendant in an effort to save his OAvn life.
(1) When the case was called for trial, the defendant moved the court to quash the venire facias upon several grounds. The record discloses that when the defendant was arraigned upon, and pleaded to, the indictment, a day was regularly fixed for the trial of his case, and that the presiding judge made an order fixing 75 as the number of persons Avho should constitute the venire from which the jury to try the defendant should be se*16lectecl. The record further shows that 34 persons had been drawn and summoned as regular jurors for the week in which the defendant’s case had been set for trial, and that the presiding judge, in ojien court, drew from the jury box the “'names of 49 persons to seiwe as special jurors in this case, which, together with the regular jurors drawn and summoned for the week in which this cause is set, makes the 75 persons ordered summoned, and the sheriff is ordered to summon said persons to appear in court October 29, 1912. It is further ordered that the sheriff forthwith serve upon the dfefendant a copy of the list of the names of all the jurors drawn and summoned for the week in which the trial is set, and the special jurors drawn for the tidal of this cause, together with a copy of the indictment.”
While more than 34 names of persons had been drawn to serve as regular jurors for the week in which the defendant’s case was set for trial,- it is not claimed that either more or less than 34 of such persons Avere actually summoned. Neither is it claimed that the sheriff did not “forthwith” serve a true copy of the indictment, together with a correct list containing the names of the 75 persons composing the venire, upon the defendant in person, as required by the above-quoted order of the court. It is therefore apparent that the defendant’s motion to quash the venire Avas properly overruled. — • Special Acts 1909, p. 319, § 32; Jackson v. State, 171 Ala. 38, 55 South. 118; Savage v. State, 174 Ala. 94, 57 South. 469.
While the jury was being impaneled, one J. 0. Long, Avhose name appeared upon the venire, stated, on his voir dire, that he had a fixed opinion as to the guilt or innocence of the defendant which would bias his verdict, and that evidence Avould not remove that opinion. The state and the defendant both expressed a willing*17ness to waive tlie challenge for cause. The court, Iloavever, against the objection of the defendant, ex mero motu, excused the said Long, and refused to allow him to sit as a juror on the trial of said cause. It is the duty of a court to see that trials are impartially had and the trial judge acted Avithin the law when he excused Long from the jury. — Curtis v. State, 118 Ala. 125, 24 South. 111.
In a case Avhere the defendant is indicted for a capital felony, the state may challenge for cause any juror Avho has a fixed opinion against capital punishment. In all prosecutions for felonies the state may also challenge for cause any juror Avho is of the opinion that a conviction should not be had on circumstantial evidence. The trial judge therefore properly alloAved the state to challenge for cause the two jurors, J. A. Pate and Luther Morris.
(4) During the progress of the trial, the defendant reserved numerous exceptions to the rulings of the trial court in admitting or rejecting certain evidence. We find nothing, however, in any of said rulings of which the defendant has any legal cause of complaint.
Immediately after the homicide the defendant Avas arrested and placed in the calaboose or town jail of Cordova. A good many people seem to have accompanied the defendant to the jail at the time of his arrest. Immediately after he Avas placed in the jail, he appears to have made certain statements relative to the homicide. All of the evidence shoAVS that these statements were freely and voluntarily made; and, as they Avere admitted, after a sufficient predicate for their admission had been laid, we know of no rule of laAV AAdiich was violated by the court Avhen they were admitted in evidence. The court, also, against the objection of the defendant, permitted the state to offer evidence tending *18to show that the defendant, some time before the homicide — probably a year before — had threatened the life of the deceased. As the defendant admittedly killed . the deceased, the fact that defendant had made threats to take the life of the deceased was admissible for the purpose of illustrating the quo animo with which the homicide was committed, and also, under the facts of the case, as tending to show that the defendant provoked, or was the aggressor in, the difficulty. The court also, against the objection of the defendant, permitted the state to show the fact, but not the particulars, of a difficulty between the father of the defendant and the deceased on the day of the homicide. The court also, against the objection of the defendant, permitted the state to show the fact that the deceased, on the day of the homicide, had procured the arrest of the defendant’s father at the hands of the town marshal of Cordova. The court did not permit the particulars of this arrest to go before the jury; and, undoubtedly, the fact of the difficulty between the defendant’s father and the deceased, and the fact of .the father’s arrest, as above stated, were admissible in evidence. The defendant is shown to have known of the fact of his father’s difficulty and arrest before the homicide; and these facts were potent on the question of a motive on the part of the defendant for the homicide, and also, under the conflicting evidence in this case, on the question as to who brought on or provoked the difficulty.
The above discussion touches the important features of the evidence, to the admission of which the defendant objected. There were other minor objections and exceptions to the action of the trial court in its rulings on the evidence; but, after a careful examination of each of such rulings, we are prepared to say that in its rulings on the evidence the trial court was free from reversible error.
*19(5) The trial court, at the request of the defendant, gave numerous written charges to the jury, which, in our opinion, placed the law of the case as applied to the facts, in as favorable a light to the defendant as the court could legally have done. The trial .court, however, refused several written charges which the defendant requested it to give to the jury, and these charges we will now consider.
(a) Charges 7 and 33 were bad, in that they ignored the doctrine of freedom from fault, on the part of the defendant, in provoking the difficulty. To successfully invoke the doctrine of self-defense, a defendant must have been free from all fault in provoking the fatal difficulty.
(b) Charge 10, as it appears in the record, is meaningless, and was properly refused.
(c) When the intentional killing of the deceased by the defendant with a deadly weapon has been shown by the state, the burden is then placed by the law upon the defendant to prove that there existed a pressing necessity on his part to take life; and, as a necessary sequence, that he could not safely have retreated without apparently increasing his peril. — Gibson v. State, 89 Ala. 121, 8 South. 98, 18 Am. St. Rep. 96. Charges 11, 16, 30, 10, and 17 Avere, for the above reasons, if for no others, properly refused.
(d) There was evidence in this case from Avhich the jury had the right to infer that the defendant fired the first, and, probably, the second, shot in the difficulty which resulted in the death of the deceased. The jury had the right to infer that the defendant, when he stepped into the door of the mill, saw the deceased sitting on a sack of corn; and that before the deceased could draAV his weapon the defendant began shooting at the deceased. The jury might also have inferred that before *20the deceased drew his weapon and began shooting at the defendant the defendant might have stepped back out of the mill and retreated without increasing his peril. The court properly refused charge 12 for this, if for no other, reason.
(e) We will not consider charge 15. It relates to murder in the first degree, and the defendant was convicted of murder in the second degree. Even if, as applied to murder in the first degree, the charge was proper, its refusal was harmless error. •
(f) It has been frequently held that a trial court will not be reversed because of its refusal to give a charge asserting that there is no evidence of a particular matter. In this case there was evidence of circumstances, however, from Avhich the jury had the right to infer that the defendant brought on the difficulty which resulted in the death of the deceased. Charge 18 Avas properly refused.
(g) The law will not justify the taking of human life, the other elements of self-defense concurring, upon the mere honest belief of the slayer that, at the time he colnmits the homicide, his life is in danger at the hands of the deceased. The honest belief must be that of a reasonable man; and such belief must be an honest and reasonable belief. Charges 21 and 27 were properly refused for that, if for no other, reason.
(h) Charge 24 was practically a duplicate of charge 25, which Avas given in writing to the jury, and was therefore properly refused.
(i) Charge 28 assumes' as a fact not in dispute a fact about which the evidence was in serious conflict, and was therefore, on that ground alone, properly refused. There was evidence tending to show that the defendant had a motive for killing the deceased, but charge 28 assumes that the defendant had no motive for the homicide.
*21(j) Charges 29 and 33 are patently bad. Charge 36 was duplicated by charge 5, which was given to the jury at the defendant’s request, and was therefore properly refused.
We have above considered all the questions presented by this record ivhich appear to possess any merit. The trial court, so far as we are able to trace the course of the trial from the record, in all its rulings on the evidence and in the charges which it gave to the jury, was not only impartial, but kept in all things within the requirements of the law. The defendant’s case was one for the jury, and it appears from this record that all of the defendant’s relevant evidence was permitted to go, without objection, freely before the jury. The written charges which were given to the jury, and which appear in this record, correctly and fully state the law, both for the state and for the defendant, which governed the questions which, under the evidence, the jury was called upon to determine. We therefore lay this record aside with the satisfactory feeling that, in this case, the defendant has been given a full, fair, and impartial trial; and that error prejudicial in any way to the defendant has not only not been shown by the record, but that none in fact existed.
Let the judgment of the court below be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and'Mayfield, JJ., concur.